Citation Nr: 1144393	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  06-31 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971, including combat service in Vietnam.  His decorations included the Combat Infantry Badge and the Bronze Star Medal.  He died in December 1990.  The appellant is the Veteran's surviving spouse. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought on appeal.

When this case was previously before the Board in February 2009, the Board found that the appellant's claim was a new claim for service connection for the cause of the Veteran's death rather than a petition to reopen a prior denial of service connection for the cause of the Veteran's death.  The Board remanded the claim for additional development.  The Board again remanded the claim for additional development in February 2010.

The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran died in December 1990; the certificate of death provides that the immediate cause of death was chronic obstructive pulmonary disease, due to or as a consequence of obesity, and due to or as a consequence of cigarette abuse.  Other significant conditions contributing to death were listed as chronic renal failure and pericardial effusion. 

2.  At the time of the Veteran's death, service connection had been established for tinea versicolor, cruris and pedis, evaluated as noncompensable.  

3.  The competent clinical evidence of record demonstrates that the Veteran's diabetes mellitus was presumptively related to his active duty, and was a contributing cause of his death.


CONCLUSION OF LAW

A contributory cause of the Veteran's death, diabetes mellitus, may be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1310, 5102, 5103, 5103A & 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When a veteran dies from a service-connected or compensable disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse, children or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In this case, the Veteran had confirmed service in the country of Vietnam during the Vietnam War era and, therefore, is presumed to have been exposed to Agent Orange herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active service, certain disabilities, including Type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The appellant contends that the Veteran's diabetes mellitus, which was first diagnosed shortly before his death, was a result of exposure to Agent Orange during active duty.  She further contends that the diabetes mellitus contributed to prevent a second kidney transplant that was necessary to treat the Veteran's chronic renal failure.  

The Veteran died in December 1990.  The certificate of death provides that the immediate cause of death was chronic obstructive pulmonary disease, due to or as a consequence of obesity, and due to or as a consequence of cigarette abuse.  Other significant conditions contributing to death were listed as chronic renal failure and pericardial effusion. 

The Veteran was first diagnosed with chronic renal failure during a private hospitalization in December 1982.  He had been admitted for complaints of leg swelling and shortness of breath increasing over 2 months prior to admission.  By history, he had experienced episodic leg swelling since a Vietnam tour in 1970-1971, and had been admitted to the Grand Rapids VA hospital four years prior (in approximately 1978), at which time he was told he "had kidney damage due to an old infection."  

In a July 1991 letter, the Veteran's private treating nephrologist, G. D., M.D., recounted that the Veteran underwent a kidney transplant in 1985.  There was one episode of rejection and his creatinine subsequently stabilized in the 2.5 to 3.0 range.  Other medical problems included exogenous obesity, obstructive pulmonary disease from cigarette use and his weight, type II diabetes related to his weight and the use of Prednisone for the transplant.  In November 1990, the Veteran was admitted for observation after being in a motor vehicle accident (MVA).  At that time, he had a decline in the function of his renal transplant.  He was transferred to the University of Michigan, where he had undergone the transplant.  While there, a splenic hemorrhage was noted.  He was discharged on November 28.  He was readmitted to Mercy Hospital on December 3 with increasing shortness of breath.  An emergent echocardiogram showed a large pericardial effusion with tamponade.  Pericardiocentesis was performed but did not stabilize the Veteran's hemodynamic picture.  The Veteran was briefly intubated but insisted on being extubated.  He subsequently died within several hours. 

Dr. G. D. stated that the injuries that the Veteran sustained in the MVA were quite minor and would not normally have resulted in splenic hemorrhage and pericardial contusion in an otherwise healthy person.  The Veteran's compromised renal transplant function and probable platelet dysfunction and prolonged bleeding time in combination with Prednisone therapy probably contributed to his bleeding.  Dr. G. D. stated that a reasonable argument could be made that if the Veteran's original kidney disease was felt possibly related to his Agent Orange exposure, and if the Veteran's death was related to complications from his transplant dysfunction and immunosuppressive medications, then one could indirectly tie the Veteran's death to the Agent Orange exposure.  

In an August 2008 letter, Dr. G. D. reviewed the facts of the Veteran's case.  He stated that even prior to the Veteran's MVA, he was not a candidate for another kidney transplant because of his medical problems, including obesity, lung disease and suspected coronary artery disease.  Prior to the MVA, the Veteran did not need a second kidney transplant and if over time the transplant had failed, he would not have been a candidate for another transplant because of the multitude of his medical problems.  Dr. G.D. stated that "[d]iabetes itself would not have prevented him from getting a second kidney transplant (italics added)." 

In a January 2009 letter, Dr. G. D. again reviewed the facts of the Veteran's case.  He clarified that the Veteran's kidney function deteriorated due to the events surrounding his MVA.  Prior to the MVA, he did not need a second kidney transplant.  If over time his kidney transplant had failed he would not have been a candidate for another transplant because of his multiple medical problems.  Dr. G. D. expressed the opinion that "[D]iabetes itself would not have prevented him from getting a second kidney transplant, however his diabetes was at least as likely as not (51%) (sic) one of the contributing medical conditions which would have prevented the second transplant."  

The Board remanded the claim in February 2009 in order for VA to obtain a medical opinion from a VA specialist physician.  In a corresponding October 2009 VA medical opinion, an Advanced Practice Nurse, Board Certified, stated that she had reviewed the Veteran's claims file and set forth the relevant medical history.  She stated that she found it difficult to think that the Veteran's diabetes, as a new finding during his end-stage hospitalization, was a major factor in his inability to have a second kidney transplant.  She stated that she disagreed with Dr. G. D., and said that it was more likely that the Veteran's comorbid conditions of severe chronic obstructive pulmonary disease, chronic renal failure (diagnosed many years prior to his diabetes), residuals of his MVA (splenic hemorrhage and pericardial effusion) that were complicated by the Veteran's compromised renal transplant function, causing platelet dysfunction and prolonged bleeding time were the reasons he could not have a second transplant.  However, she did concede that "[t]he veteran's diabetes could be a contributing factor, but it was less likely than not a reason for the veteran's inability to have another kidney transplant."  

The Board remanded the claim a second time in February 2010, again to obtain a medical opinion written by a VA specialist physician.  However, the corresponding medical opinion, dated in June 2010, contains no new findings or medical opinions.  In fact, the text of its medical history, reasoning and opinion appear to have been taken verbatim from the October 2009 VA medical opinion, albeit with an electronic signature from a VA Staff Physician of unspecified specialty. 

The Board finds that this second VA opinion does not satisfy the Board's earlier requests for a medical opinion written by a VA specialist physician.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the Board nevertheless finds that by adopting the text of the October 2009 medical opinion, the VA Staff Physician endorsed the opinion that the Veteran's diabetes was a contributing factor to his inability to have a second kidney transplant. 

Taken together, the Board finds that the medical opinions from Dr. G. D., the VA Advanced Practice Nurse, Board Certified, and the VA Staff Physician demonstrate that it is at least as likely as not that the Veteran's diabetes mellitus contributed to prevent the second kidney transplant that was necessary to treat his chronic renal failure that was a significant condition contributing to his death.  Thus, these medical opinions establish that the Veteran's diabetes contributed substantially or materially to cause his death, combined to cause his death, or aided or lent assistance to the production of his death.  38 C.F.R. § 3.312(c).

In finding that the Veteran's diabetes mellitus was so severe, the Board also concludes that the Veteran's diabetes mellitus would have warranted at least a 10 percent evaluation under Diagnostic Code 7913.  The Board also finds that the July 1991 medical record relating the Veteran's type II diabetes to his weight and use of Prednisone does not rebut the presumption provisions of 38 C.F.R. § 3.307(d)(1).  Thus, all the criteria for service connection for diabetes mellitus under 38 C.F.R. §§ 3.307 and 3.309 have been satisfied.  

Based on the foregoing, service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


